Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:                  

                 The prior art taken alone or in combination neither discloses nor makes obvious the instant process of claim 1 as a whole as recited below.

(Original) A method for forming a three-dimensional (3D) memory device, comprising: 
forming a dielectric stack comprising interleaved sacrificial layers and dielectric layers above a substrate; 
forming a channel structure extending vertically through the dielectric stack; 
forming a local dielectric layer on the dielectric stack; 
simultaneously forming (i) a channel local contact opening through the local dielectric layer to expose an upper end of the channel structure, and (ii) a slit opening extending vertically through the local dielectric layer and the dielectric stack; 
forming a memory stack comprising interleaved conductive layers and the dielectric layers by replacing, through the slit opening, the sacrificial layers with the conductive layers; and 
simultaneously forming (i) a channel local contact in the channel local contact opening, and (ii) a slit structure in the slit opening.

 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814